



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Pham, 2017 ONCA 847

DATE: 20171103

DOCKET: C62615

Simmons, van Rensburg and Nordheimer JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Hai Thi Pham

Appellant

Kim Schofield and Daniel Stein, for the appellant

Nick Devlin and John North, for the respondent

Heard: November 1, 2017

On appeal from the conviction entered on March 23, 2015 by
    Justice E.E. Frank of the Superior Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The appellant asserts that the trial judge made a palpable and
    overriding error in failing to make more detailed inquiries into the
    appellants mental status when the appellant was testifying.  We reject this
    submission.  Following some inquiries, the appellant confirmed she was able to
    continue and that she had no difficulty with her memory.  Defence counsel did
    not pursue the issue at trial (this was part of a
voir dire
).  We are
    not persuaded the record suggests the trial judge should have made further
    inquiries.  In any event, no fresh evidence has been produced to support the
    appellants claim that at the time she testified there was a problem with her
    mental status such that it would interfere with her ability to testify.

[2]

Conviction appeal dismissed.


